Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner' s Amendment
2.	An examiner' s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for an examiner' s amendment was given in a telephone interview with Peter Malen (reg. 79867) on 8/17/2021.

4.	In the claims: 
	-Claims 20 has been amended.  
-Please replace prior claim 20 filed 7/29/21 with amended claim 20 below.
-Claims 1-3, 5-19, and 21 are as filed 7/29/21.

Claim 20 (currently amended):  The non-transitory storage medium as recited in claim 11, wherein the operations further comprise scrubbing chunks stored at the cloud storage site.

Response to Arguments
remarks pages 8-9 and amendments, filed 7/29/21, with respect to claims 1, 11, and 21 have been fully considered and are persuasive.  The rejections of claims 1-3 and 5-12 has been withdrawn. 


Allowable Subject Matter
6.	Claims 1-3 and 5-21 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter. 


With respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“receiving, at a cloud storage site, chunks that each take the form of a hash of a combination that comprises a plurality of salts and a file object, and one of the salts is a retention salt shared by the chunks, and another of the salts is a user-specific salt; …
keeping a running total of chunk sizes with which the user-specific salt is associated, and the running total accounts for both ingestion of data chunks and the removed chunks; and 
based on the running total, determining an amount of backend storage capacity consumed by objects associated with the user.”, in combination with the other claimed limitations.   

With respect to the independent claim 11, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 

 identifying live objects associated with the user-specific salt by traversing an object namespace associated with the user; and 
Page 3 of 10Application No. 16/506,896RCE and Amendmentdetermining an amount of backend storage capacity consumed by live objects by totaling a size of live data chunks in the object namespace.”, in combination with the other claimed limitations.   

With respect to the independent claim 21, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“receiving, at a cloud storage site, chunks that each take the form of a hash of a combination that comprises a plurality of salts and a file object, and one of the salts is a retention salt shared by the chunks, and another of the salts is a user-specific salt; …
traversing physical data chunks associated with the user; and 
determining an amount of backend storage capacity consumed by live objects associated with the user by totaling a size of live physical data chunks identified as a result of the traversing.”, in combination with the other claimed limitations.   

Dependent claims 2-3 and 5-20 are allowed for being dependent to an already allowed claim.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US8209334 discloses reducing the amount of storage necessary to store a data set by dividing the data into segments and storing a segment identifier on a storage medium in place of each data segment. 
US8209334 discloses data is de-duplicated by chunking and hashing data, and comparing the resulting hashes to hashes in the hash cache.  Entries in the hash cache are aged out based on a combination of age and size of data represented in entries. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL PHAM/Primary Examiner, Art Unit 2167